UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 21 Toulon Newport Beach, California 92660 (Address of principal executive offices) (Zip Code) (949) 721-8272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller public company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x As of November 12, 2008, the registrant had 802,424 shares of common stock, par value $0.001, issued and outstanding. PACIFIC HEALTH CARE ORGANIZATION, INC. FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Page Balance Sheets as ofSeptember 30, 2008 (Unaudited) and December 31, 2007 3 Statements of Operations for the Three and Nine Months Ended September 30, 2008 and 2007 (Unaudited) 4 Statements of Cash Flows for the Nine Months Ended September 30, 2008 (Unaudited) and 2007 (Unaudited) 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 PART II — OTHER INFORMATION Item 1A.Risk Factors 27 Item 6.Exhibits 28 Signatures 29 2 PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Balance Sheets ASSETS September30, 2008 (Unaudited) December 31, 2007 Current Assets Cash $ 597,167 $ 419,416 Accounts receivable, net of allowance of $20,000 233,400 224,046 Deferred tax asset 17,177 14,510 Prepaid income tax 41,540 300 Prepaid expenses 50,468 50,283 Total Current Assets 939,752 708,555 Property and equipment, net (note 4) Computer equipment 60,922 60,922 Furniture & fixtures 24,766 24,766 Total property & equipment 85,688 85,688 Less: accumulated depreciation (85,688 ) (84,857 ) Net property & equipment - 831 Total assets $ 939,752 $ 709,386 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ - $ 14,019 Accrued expenses (note 8) 236,271 110,248 Income tax payable 84,695 10,051 Unearned revenue 27,126 91,382 Total current liabilities 348,092 225,700 Total liabilities 348,092 225,700 Commitments and Contingencies - - Shareholders' Equity Preferred stock; 5,000,000 shares authorized at $0.001 par value; zero shares issued and outstanding - - Common stock; 50,000,000 shares authorized at $0.001 par value; 802,424 shares issued and outstanding (note 12) 802 802 Additional paid in capital (note 12) 623,628 624,633 Accumulated (deficit) (32,770 ) (141,749 ) Total stockholders' equity 591,660 483,686 Total liabilities and stockhodlers' equity $ 939,752 $ 709,386 The accompanying notes are an integral part of these consolidated financial statements. 3 Pacific Health Care Organization, Inc. Statements of Operations (Unaudited) For three months ended For nine months ended September 30, September 30, 2008 2007 2008 2007 Revenues: HCO fees $ 341,973 $ 270,623 $ 915,991 $ 730,657 MPN fees 154,501 179,251 489,910 502,591 Other 96,635 98,260 370,978 235,574 Total revenues 593,109 548,134 1,776,879 1,468,822 Expenses: Depreciation - 2,385 831 7,155 Consulting fees 62,134 55,651 186,975 153,618 Salaries & wages 256,217 153,651 623,819 457,288 Professional fees 38,704 44,472 197,529 130,635 Insurance 27,746 34,363 84,814 86,075 Employment enrollment 18,000 17,400 54,000 52,200 Data maintenance 75,869 56,017 202,642 210,019 General & administrative 86,330 69,716 235,822 196,204 Total expenses 565,000 433,655 1,586,432 1,293,194 Income from operations 28,109 114,479 190,447 175,628 Other income: Interest income 835 848 2,583 1,458 Total other income 835 848 1,458 Income before taxes 28,944 115,327 193,030 177,086 Income tax provision 14,471 41,252 84,051 68,962 Net income $ 14,473 $ 74,075 $ 108,979 $ 108,124 The accompanying notes are an integral part of these consolidated financial statements. 4 Pacific Health Care Organization, Inc. Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net income $ 108,979 $ 108,124 Adjustments to reconcile net income to net cash: Depreciation 831 7,155 Changes in operating assets & liabilities Increase in accounts receivable (9,354 ) (22,391 ) Increase in deferred tax asset (2,667 ) (962 ) Decrease in income tax receivable - 12,310 (Increase) decrease prepaid income tax (41,240 ) 1,600 (Increase) decrease in prepaid expenses (185 ) 836 Decrease in accounts payable (14,019 ) (651 ) Increase in accrued expenses 126,023 22,842 Increase in income tax payable 74,644 69,470 (Decrease) increase in unearned revenue (64,256 ) 7,576 Net cash provided by operating activities 178,756 205,909 Cash flows from investing activities: Cash-out of fractional shares of common stock (1,005 ) - Net cash used by investing activities (1,005 ) - Cash flows from financing activities: Net cash used by financing activities - - Increase in cash 177,751 205,909 Cash at beginning of period 419,416 273,058 Cash at end of period $ 597,167 $ 478,967 Supplemental Cash Flow Information Cash paid for: Interest $ - $ - Taxes $ 53,214 $ 4,122 The accompanying notes are an integral part of these consoldiated financial statements. 5 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2008 NOTE 1 - CORPORATE HISTORY Pacific Health Care Organization, Inc. was incorporated under the laws of the State of Utah, on April 17, 1970 under the name Clear Air, Inc.The Company changed its name to Pacific Health Care Organization, Inc. (PHCO), on January 31, 2001.On February 26, 2001, the Company acquired Medex Healthcare, Inc. (Medex), a California corporation organized March 4, 1994, in a share for share exchange.Medex is a wholly-owned subsidiary of the Company.Medex is in the business of managing and administering Health Care Organizations (HCOs) and Medical Provider Network (MPNs) in the state of California.On August 14, 2001, we formed Workers Compensation Assistance, Inc. as a wholly-owned subsidiary of the Company.In January 2008, Workers Compensation Assistance, Inc. changed its name to Industrial Resolutions Coalition, Inc. (IRC)IRC is in the business of creating legal agreements for the implementation of Workers’ Compensation Carve-Outs for California employers with collective bargaining units. Medex Healthcare, Inc. HCOs are networks of medical providers established to serve the Workers’ Compensation industry.In the original legislation establishing HCOs, the California legislature mandated that if an employer contracts services from an HCO, the injured workers must be given a choice between at least two HCOs. To be competitive, our wholly-owned subsidiary, Medex, recognized early on that it was necessary to have two HCO certifications. Instead of aligning with a competitor, Medex elected to go through the lengthy applications process with the California
